DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, 14-15, 18-20, 24, 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Choksi (US 2016/0142085) in view of Ciccarelli (US 6,175,279).
As to claims 1, 27, Choksi discloses an apparatus (see at least figure 3), comprising: a receiver 352; a radio frequency (RF) jammer detector 330 including an input 302 coupled to the receiver; and a receiver bias circuit including an input coupled to an output of the RF jammer detector 330 (see paragraph [0037]), and a supply current output, configured to produce an adjustable supply current, coupled to a supply current input of the receiver (see paragraph [0037] which discloses “In one embodiment, a current biasing in the LNA is dynamically programmable based on the jammers”). 
Choksi discloses adjusting bias current in the LNA based on the jammers (see paragraph [0037]), instead of adjusting bias voltage as claimed.  Ciccarelli discloses adjusting either bias current, or bias voltage in an LNA based on the jammers (see column 7, lines 33-44; column 12 lines 50-67; column 13 lines 5-10).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Ciccarelli to Choksi, in order to improve flexibilities on adjusting bias operations of the LNA (i.e., adjusting either bias current or bias voltage).
	As to claim 2, Choksi discloses the receiver 352 (see at least figure 3) comprises a low noise amplifier (LNA) 314, and wherein the input of the RF jammer detector 330 is coupled to an input of the LNA 314.
As to claims 5, 24, Choksi discloses the RF jammer detector comprises: a power detector 330 (see figure 3), wherein an input of the power detector is the input of the RF jammer detector; an analog-to-digital converter (ADC) 334 including an input coupled to an output of the power detector 330; and a digital jammer detection unit 338 including an input coupled to an output of the ADC, wherein an output of the digital jammer detection unit is the output of the RF jammer detector.
As to claim 14, Choksi discloses a modem 224 (see at least figure 2) including an input coupled to an output of the receiver.  See also paragraphs [0019], and [0020].
As to claim 15, Choksi discloses the input of the RF jammer detector 330 is configured to receive and process an RF signal 302 (see at least figure 3).
As to claim 18, it is rejected for similar reasons with respect to independent claim 1 as set forth above.  Choksi further discloses the receiver configured to process a radio frequency (RF) signal to generate a baseband signal (see figure 3, paragraph [0024] which discloses “baseband”).
As to claims 19, 28, Choksi fails to disclose the receiver bias circuit is configured to: generate the first supply voltage at a first voltage level in response to the RF jammer indication signal indicating that the RF jammer is present at the input of the receiver; and generate the first supply voltage at a second voltage level in response to the RF jammer indication signal indicating that the RF jammer is not present at the input of the receiver, wherein the first voltage level is higher than the second voltage level.  Ciccarelli discloses a receiver bias circuit is configured to: generate a first supply voltage at a first voltage level Vbias1 in response to the RF jammer indication signal indicating that the RF jammer is present at the input of the receiver; and generate the first supply voltage at a second voltage level Vbias2 in response to the RF jammer indication signal indicating that the RF jammer is not present at the input of the receiver, wherein the first voltage level is higher than the second voltage level (see column 12, line 59 to column 13 line 10; column 10 lines 14-20).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Ciccarelli to Choksi, in order to improve linearity of the RF receiver (as suggested by Ciccarelli).
As to claims 20, 29, Choksi fails to disclose a receiver constant gain bias circuit configured to maintain a gain of the receiver substantially constant and independent of the first supply voltage.  Ciccarelli discloses a receiver constant gain bias circuit configured to maintain a gain of the receiver substantially constant and independent of the first supply voltage (see column 10, lines 17-22).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Ciccarelli to Choksi, so that the required linearity performance is achieved with minimal power consumption and circuit simplicity (as suggested by Ciccarelli at column 7 lines 36-44; column 13 lines 54-55).
Claims 3-4, 17, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Choksi (US 2016/0142085) in view of Ciccarelli (US 6,175,279) as applied to claims 1, 18 above, and further in view of Mehrjoo (US 2018/0175806).
	As to claim 3, Choksi discloses the receiver 352 (see at least figure 3) comprises a low noise amplifier (LNA) 314; but fails to disclose the input of the RF jammer detector 330 is coupled to an output of the LNA 314.  Mehrjoo discloses input of a RF jammer detector 770 (see at least figure 10) is coupled to an output of an LNA 750 (see also figure 11, block 1102).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Mehrjoo to the combination of Choksi and Ciccarelli, in order to provide jammer sensitive tuning and improve linearity of the RF receiver (as suggested by Mehrjoo at paragraph [0073]).
As to claims 4, 23, Choksi fails to disclose the RF jammer detector comprises: a power detector, wherein an input of the power detector is the input of the RF jammer detector; and a comparator including a first input coupled to an output of the power detector, and a second input to receive a reference voltage, wherein an output of the comparator is the output of the RF jammer detector.  Mehrjoo discloses a RF jammer detector comprises: a power detector (see at least figure 10, legend “power detector”), wherein an input of the power detector is the input of a RF jammer detector (including numerical 770, and 772); and a comparator 772 including a first input coupled to an output of the power detector, and a second input to receive a reference voltage Vref, wherein an output of the comparator is the output of the RF jammer detector.  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Mehrjoo to the combination of Choksi and Ciccarelli, in order to provide jammer sensitive tuning and improve linearity of the RF receiver (as suggested by Mehrjoo at paragraph [0073]).
As to claim 17, Choksi fails to disclose the RF jammer detector 330 (see at least figure 3) includes a power detector configured to rectify an RF signal from the receiver to generate a signal indicative of a power level at an input of the receiver.  Mehrjoo discloses a RF jammer detector includes a power detector (see at least figure 10, legend “power detector”) configured to rectify (see the two diodes in the “power detector” 770) an RF signal from a receiver to generate a signal indicative of a power level at an input of the receiver (see paragraph [0077]). Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Mehrjoo to the combination of Choksi and Ciccarelli, in order to provide jammer sensitive tuning and improve linearity of the RF receiver (as suggested by Mehrjoo at paragraph [0073]).
Claims 6-7, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Choksi (US 2016/0142085) in view of Ciccarelli (US 6,175,279) as applied to claims 1, 18 above, and further in view of Perreault (US 2016/0099686).
As to claims 6, 25, the combination of Choksi and Ciccarelli fails to disclose the receiver bias circuit comprises: a set of supply voltage rails to receive different supply voltages, respectively; a set of switching devices coupled between the set of supply voltage rails and the supply voltage output, respectively; and a control circuit, wherein an input of the control circuit is the input of the receiver bias circuit, and an output coupled to the set of switching devices, respectively.  Perreault discloses a bias circuit (see figure 1) comprises: a set of supply voltage rails V1-V4 to receive different supply voltages, respectively; a set of switching devices 116 coupled between the set of supply voltage rails and the supply voltage output 117, respectively; and a control circuit 104, wherein an input of the control circuit 104 is the input of the bias circuit, and an output 117 coupled to the set of switching devices 116, respectively.  Perreault further suggests that the amplifier system 100 might be employed in an RF receiver (see paragraph [0028]).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Perreault to the combination of Choksi and Ciccarelli, in order to achieve a high degree of linearity and low noise during operating state switching of the amplifier (as suggested by Perreault at paragraph [0027]).   
	As to claim 7, the combination of Choksi and Ciccarelli discloses the receiver comprises a low noise amplifier (LNA) 314 (see Choksi, at least figure 3), and wherein the supply voltage input of the receiver comprises a supply voltage input of the LNA (see Ciccarelli, column 7, lines 33-44; column 12 lines 50-67; column 13 lines 5-10).  
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Choksi (US 2016/0142085) in view of Ciccarelli (US 6,175,279), Perreault (US 2016/0099686) as applied to claim 6 above, and further in view of Xiong (US 7,660,569).
As to claim 8, the modified Choksi fails to disclose a baseband filter, and wherein the supply voltage input of the receiver comprises a supply voltage input of the baseband filter.  Xiong discloses a receiver comprising a baseband filter 218 (see at least figure 2), and wherein a power supply input 222 of the receiver comprises a power supply input of the baseband filter 218 (see column 5 lines 16-22).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Xiong to the modified Choksi, in order to further control the linearity performance of the receiver (as suggested by Xiong at column 5 lines 16-22).   
As to claim 9, the modified Choksi fails to disclose a mixer, and wherein the supply voltage input of the receiver comprises a supply voltage input of the mixer.  Xiong discloses a receiver comprising a mixer 212 (see at least figure 2), and wherein a power supply input 222 of the receiver comprises a power supply input of the mixer 212 (see column 5 lines 16-22).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Xiong to the modified Choksi, in order to further control the linearity performance of the receiver (as suggested by Xiong at column 5 lines 16-22).   
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Choksi (US 2016/0142085) in view of Ciccarelli (US 6,175,279), Perreault (US 2016/0099686) as applied to claim 6 above, and further in view of Ciccarelli (US 2004/0142670; hereinafter simply referred to as Ciccarelli’670).
As to claim 10, the modified Choksi fails to disclose the receiver comprises an analog-to-digital converter (ADC), and wherein the supply voltage input of the receiver comprises a supply voltage input of the ADC.  Ciccarelli’670 discloses a receiver comprises an analog-to- digital converter (ADC), and wherein a power supply input of the receiver comprises a power supply input of the ADC (see paragraph [0029]).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Ciccarelli’670 to the modified Choksi, in order to reduce power consumption of the receiver (as suggested by Ciccarelli’670 at paragraph [0029]).   
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Choksi (US 2016/0142085) in view of Ciccarelli (US 6,175,279), Perreault (US 2016/0099686) as applied to claim 6 above, and further in view of Haub (US 2013/0102267).
As to claim 11, the modified Choksi fails to disclose the control circuit includes another input to receive a signal indicative of a power level of a target received signal at an input of the receiver.  Haub discloses a control circuit 254 (see at least figure 2) includes another input to receive a signal 253 indicative of a power level of a target received signal at an input of a receiver (see “RSSI 252”). Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Haub to the modified Choksi, in order to further improve linearity of the receiver (as suggested by Haub at paragraph [0054]).
As to claim 12, it is rejected for similar reasons with respect to claim 11 above.  It is noted that the RSSI signal 253 in figure 2 of Haub reads on “another input to receive a receiver enable signal” as claimed (see Haub, paragraph [0055]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Choksi (US 2016/0142085) in view of Ciccarelli (US 6,175,279) as applied to claim 1 above, and further in view of Wieck (US 6,668,028).
As to claim 16, the modified Choksi fails to disclose a set of one or more other receiver bias circuits including a set of one or more other supply voltage outputs coupled to one or more other supply voltage inputs of the receiver, respectively.  Wieck discloses a set of one or more other receiver bias circuits 312-615 (see at least figure 6) including a set of one or more other power supply outputs coupled to one or more other power supply inputs of the receiver, respectively. Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Wieck to the modified Choksi, in order to increase the bias range (as suggested by Wieck at column 16 lines 28-34). 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Choksi (US 2016/0142085) in view of Ciccarelli (US 6,175,279) as applied to claim 18 above, and further in view of Wei (US 2019/0215111).
As to claim 21, Choksi fails to disclose the receiver bias circuit is configured to change the first supply voltage during a cyclic prefix (CP) time interval between two downlink (DL) time intervals.  Wei discloses a receiver bias circuit is configured to change a first supply voltage during a cyclic prefix (CP) time interval between two downlink (DL) time intervals (see paragraph [0015]). Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Wei to the modified Choksi, in order to avoid adjusting the LNAs’ gain stages during the receptions of symbols, thus minimizing reception noise.
Claims 22, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Choksi (US 2016/0142085) in view of Ciccarelli (US 6,175,279), and Wei (US 2019/0215111) as applied to claim 21 above, and further in view of Scholand (US 2021/0136699).
As to claims 22, 30, the rejection to claim 21 is herein incorporated.  The combination of Choksi and Wei does disclose that the receiver bias circuit is configured to disable the generating of the first supply voltage based on the RF jammer indication signal in response to the signal reception occurs during a cyclic prefix (see Wei, paragraph [0015]). The combination of Choksi and Wei fails to disclose detecting the cyclic prefix based on a power level of a target received signal being at or above a threshold.  Scholand discloses detecting a cyclic prefix based on a power level of a target received signal being at or above a threshold (see paragraphs [0163], [0477]).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Scholand to the modified Choksi, in order to accurately detect a cycle prefix.  
Allowable Subject Matter
Claims 13, 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 13, 26, the prior art of record fail to disclose the receiver bias circuit further comprises an additional switching device coupled in series with a resistor between one of the set of supply voltage rails and the supply voltage output.
Response to Arguments
Applicant's arguments filed September 1, 2022 have been fully considered but they are not persuasive.
Claim Rejections – 35 USC 103
As to independent claim 1, applicant asserts that:
“However, ‘279 Ciccarelli is referring to bias voltages Vbias1 and Vbias2 NOT a supply
voltage (See e.g., col. 13, lines 5-7, “The HP3 of LNA 1220b and mixer 1230 can be adjusted in continuous manner (e.g., by providing for continuous Vbias1 and Vbias2 control voltages) or in discrete steps.”). With reference to FIG. 5B, the bias voltages Vbias1 and Vbias2 are provided to the gates of field effect transistors (FETs) Q2 1582 and Q3 1584, respectively: 
MOSFETs 1582 and 1584 provide the collector bias current Icc for transistor 1540 which, in turn, determines the IIP3 operating point of LNA 1220. The gates of MOSFETs 1582 and 1584 are connected to a control voltages Vbias1 and Vbias2, respectively. When Vbias1 is low (e.g. OV), MOSFET 1582 is turned OFF and provides no collector bias current Icc for transistor 1540. When Vbias1 is high (e.g. approaching Vdc), MOSFET 1582 is turned ON and provides the maximum collector bias current for transistor 1540. Thus, Vbias1 determines the amount of collector bias current Icc provided by MOSFET 1582. Similarly, Vbias2 determines the amount of collector bias current provided by MOSFET 1584. However, the voltage at the base of transistor 1540 and the value of resistor 1586 limit the maximum collector bias current provided by MOSFET 1584.” (emphasis added).
The examiner, however, disagrees.
‘279 Ciccarelli discloses at column 7 lines 38-43 that “LNAs 1220a and 1220b and mixer 1230 are controlled by bias control circuit 1280 to adjust the DC bias current and/or voltages of these active devices such that the required linearity performance is achieved with minimal power consumption.”  Emphasis added.
Therefore, the above DC bias voltages as taught by ‘279 Ciccarelli are clearly voltages that are supplied to the active devices.  Worded differently, the above DC bias voltages are nothing but supply bias voltages.  In addition, the claims fail to further define what is called “a supply voltage”.  Accordingly, the above DC bias voltage as taught by ‘279 Ciccarelli reads on the claimed “a supply voltage” with the broadest reasonable interpretation.
As to independent claims 18, 27, dependents 2-17, 19-26, 28-29, and 30, they are discussed for similar reasons with respect to independent claim 1 as set forth above.
For the foregoing reasons, the examiner contends that the rejections to claims 1-12, 14-25, 27-29, and 30 are proper.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN T VO/              Primary Examiner, Art Unit 2646